Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of
April 26, 2016 (the “Effective Date”), by and between Imation Corp. (“Company”)
and Danny Zheng (“Executive”).

 

RECITALS

 

WHEREAS, the Company desires to employ Executive, and Executive is willing to be
employed by the Company, in each case on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree as follows:

 

1. Employment Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment with the Company, in each case, on the terms and
subject to the conditions hereinafter set forth. Executive’s employment for
purposes of this Agreement shall commence on the Effective Date. Executive shall
be employed by the Company at will, subject to the provisions of Sections 8 and
9 below.

 

2. Position.

 

(a) While employed by the Company hereunder, Executive shall serve as the Chief
Financial Officer of the Company. In such position, Executive shall have such
executive duties and authority as shall be determined from time to time by the
Chief Executive Officer or Interim Chief Executive Officer.

 

(b) While employed by the Company hereunder, Executive will devote his full
business time and his best efforts to the performance of Executive’s duties
hereunder (except for Paid Time Off provided for hereunder and periods of
illness or incapacity) and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the rendition of such services to the Company either directly or indirectly,
without the prior written consent of the Chief Executive Officer or Interim
Chief Executive Officer.

 

3. Base Salary. As compensation for services rendered to the Company during the
term of Executive’s employment hereunder, the Company shall initially pay
Executive a base salary at the annual rate of $270,000. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time in the sole discretion of the Board of Directors of
the Company (the “Board”). Executive’s annual base salary, as in effect from
time to time, is hereinafter referred to as the “Base Salary.” The Base Salary
shall be payable in accordance with the Company’s standard payroll schedule and
procedures including applicable withholdings or deductions. The Base Salary will
be subject to adjustment pursuant to the Company’s executive compensation
policies in effect from time to time or as otherwise determined by the Board.

 

 

1 

 



 

4. Annual Performance Bonus.

 

(a) Executive shall be eligible for an annual performance-based bonus (the
“Annual Bonus”) with a target of 45% of his Base Salary. Executive’s Annual
Bonus shall be based on achievement of the following objectives, as determined
by the Company:

 

(i)assist management in developing and executing a broad-based strategy for the
Company;

 

(ii)assist with the Company’s strategic alternative processes, including
acquisitions, dispositions and/or valuations of Company assets and businesses;

 

(iii)assist with the development of proposed action steps to reduce losses in
segments identified by the Company, and assist in implementing such steps;

 

(iv)oversee the Company’s accounting systems;

 

(v)oversee and develop the Company’s corporate accounting structure; and

 

(vi)assist in filing the Company’s annual and periodic reports in a timely
fashion.

 

(b) The Annual Bonus for each year, if earned, will be payable in a lump sum
(less applicable withholdings) by March 15 of the year following the year to
which the Annual Bonus relates, provided Executive remains continuously employed
with the Company through December 31 of the year to which the Annual Bonus
relates. Executive shall be entitled to a prorated Annual Bonus at target
performance if his employment is terminated by the Company without Cause or by
Executive for Good Reason prior to December 31 of the year to which such Annual
Bonus relates, which shall be paid within thirty (30) days of the date of
Executive’s termination of employment. Executive shall not be entitled to any
Annual Bonus (or any prorated portion thereof) if he (i) is terminated for
Cause, or (ii) resigns without Good Reason before December 31 of the year to
which such Annual Bonus relates.

 

5. Employee Benefits and Paid Time Off. While employed by the Company hereunder,
Executive shall be entitled to participate in the Company’s employee benefit
plans as in effect from time to time, on the same basis as those benefits are
generally made available to other peer executives of the Company and in
accordance with the terms of those plans as may be in existence from time to
time. In addition to those employee benefits, Executive will be initially
entitled to accrue Paid Time Off (“PTO”), pursuant to the Company’s PTO policy,
at the annualized rate of 20 days per year. The Company hereby reserves the
right to alter its policies and/or amend the benefits at its sole discretion and
upon reasonable notice to its employees.

 

 

2 

 



 

6. Expense Reimbursement.

 

(a) While employed by the Company hereunder, reasonable business expenses
(including travel expenses) incurred by Executive in the performance of
Executive’s duties hereunder shall be reimbursed by the Company in accordance
with Company policies in effect from time to time. Executive will be expected to
reimburse the Company for any expenses paid by the Company that would not be
eligible for reimbursement if paid by Executive.

 

(b) Executive agrees to work on a temporary assignment in the Company’s
California offices for the period from April 1, 2016 to March 30, 2017 (the
“Assignment Period”) to assume additional responsibilities of overseeing the
finance department for Nexsan and Connected Data. During the Assignment Period,
the Company shall pay (i) house rental and ancillary expenses (including, but
not limited, to utilities, cable, phone and internet) in an aggregate amount of
up to $48,000 for the Assignment Period, with the payments to be made directly
to the third parties or reimbursed to you, as and when payable, and (ii) an
additional allowance in an aggregate amount of up to $42,000 during the
Assignment Period for meals and other expenses related to the assignment,
payable $3,500 per month on the first payroll date for each month, subject to
any applicable withholding taxes. Executive’s allowance for housing, meals and
related expenses during the Assignment Period under this Section 6 shall not
exceed $90,000 in the aggregate. Executive shall work in the Company’s
California and Oakdale offices during the assignment, as may be directed by the
Company from time to time in its discretion.

 

7. Code Section 409A. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Notwithstanding any other provision
herein, if Executive is deemed on the date of termination to be a “specified
employee”, as that term is defined in Section 409A of the Code, then with regard
to any payment or the provision of any benefit under this Agreement that is
considered deferred compensation under Section 409A of the Code payable on
account of a “separation from service,” and that is not exempt from Section 409A
of the Code as involuntary separation pay or a short-term deferral (or
otherwise), such payment or benefit shall be made or provided at the date which
is the earlier of (i) the expiration of the six (6)-month period measured from
the date of such “separation from service” of Executive, and (ii) the date that
is ten (10) days after the date of Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 7 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 



3 

 

 

8. Termination by the Company for Cause or Resignation Without Good Reason. In
the event that Executive’s employment is terminated for Cause or by Executive’s
resignation without Good Reason (each as defined below), the Company shall have
no further financial obligations to Executive under this Agreement except for
payment to Executive of (a) Executive’s accrued, but unpaid wages or other
benefits earned through the date of termination to which Executive is otherwise
legally entitled, (b), any accrued but unused PTO, and (c) any unreimbursed
expenses in accordance with the Company’s policies (collectively “Accrued
Rights”). For purposes of this Agreement, “Cause” shall mean (a) the willful and
material failure by Executive to perform Executive’s material duties with
respect to the Company or its affiliates following Executive’s failure to
correct such failure within thirty (30) days after Executive’s receipt of
written notice of breach from the Company specifying the particulars of such
breach sufficiently to permit its cure; (b) the willful or intentional engaging
by Executive in conduct within the scope of Executive’s employment that causes
material and demonstrable injury, monetarily or otherwise, to the Company; (c)
Executive’s conviction for, or a plea of nolo contendere to, the commission of a
felony of any type or any crime related to the Company involving dishonesty,
misappropriation, breach of fiduciary duty, or moral turpitude; (d) Executive
obtaining any personal profit not thoroughly disclosed to and approved by the
Board in connection with any transaction entered into by, or on behalf of, or in
relation to, the Company; or (e) a material breach of Executive’s covenants set
forth in this letter agreement or violating any of the terms of the Company’s
established rules or policies which, if curable, is not cured to the Board’s
reasonable satisfaction within fifteen (15) days after written notice thereof to
Executive, it being agreed and understood that any such notice of material
breach or violation shall specify the particulars of any such breach or
violation sufficiently to permit its cure.

 

9. Termination by the Company Without Cause or by Executive for Good Reason. In
the event that Executive’s employment is terminated by the Company without Cause
or by Executive for “Good Reason” (as defined below), Company shall have no
further financial obligations to Executive (or, as the case may be, to
Executive’s heirs, devisees or estate) under this Agreement except for payment
to Executive of the following as conditioned below:

 

(a) Executive’s Accrued Rights;

 

(b) Subject to (i) the obligations and restrictions set forth in subparagraph
(c) below, (ii) Executive’s execution and return of a Severance Agreement, which
shall, among other things, release the Company (and its officers, directors,
employees, agents, parents, affiliated entities, and successors and assigns of
any of them) from any and all claims, and which shall be in a form and
containing terms in the sole discretion of the Board (the “Severance
Agreement”), within twenty-one (21) days following the Company’s presenting
Executive with such Severance Agreement (or such longer period as required by
applicable law), and (iii) Executive’s non-revocation of and continued
compliance with the Severance Agreement, Executive shall be entitled to a
payment equal to six (6) months of Executive’s highest Base Salary (the
“Severance Payment”), which shall be paid as a lump sum on the Company’s next
normal payroll date at least five (5) days following the expiration date of any
revocation period (if applicable) under the Severance Agreement.

 

(c) Continuing Obligations. Notwithstanding the termination of Executive’s
employment, Executive agrees that any monies paid pursuant to the Severance
Agreement is intended solely to provide a financial cushion while Executive
searches for new non-competitive employment and, therefore, Executive’s
entitlement to obtain or keep such monies is expressly conditioned upon and
limited by the following:

 



4 

 

 

(i) Non-Disparagement. Following Executive’s employment, Executive agrees not to
defame, disparage or criticize the Company, its business plan, procedures,
products, services, development, finances, financial condition, capabilities or
other aspect of its business, or any of its officers, directors, agents or
assigns (and their direct and indirect shareholders, members and partners, and
directors and officers) in any medium (whether oral, written, electronic or
otherwise, whether currently existing or hereafter created), to any person or
entity, without limitation in time. Notwithstanding the foregoing sentence,
Executive may confer in confidence with Executive’s advisors and make truthful
statements as required by law or to the Board or Chief Executive Officer or
Interim Chief Executive Officer of the Company.

 

(ii) Non-Solicitation and Non-Competition. Any right to receiving or keeping any
portion of the Severance Payment is expressly conditioned on Executive
refraining from violating any of the restrictive covenants in this Agreement,
including, but not limited to Section 10 (Non-Solicitation) and 11
(Non-Competition) below. Thus, for purposes of clarification and without
limitation, if Executive were to violate the non-competition provision below in
Section 11 by commencing employment with a competitor in the data storage
industry in a prohibited geographic area during the Restricted Period, Executive
would be required to return any part of the Severance Payment already received
(including any lump sum payment) and any right to receive any unpaid Severance
Payment (or portion of the Severance Payment) shall cease.

 

(iii) Alternative Employment. Once Executive secures alternate employment,
Executive shall lose the right to receive any part of the Severance Payment not
already paid to Executive, although Executive shall not be required to return
any portion he received prior to securing such alternative employment unless
such alternative employment violates Section 9(c)(ii) above or Sections 10 or 11
of this Agreement.

 

(iv) Proprietary and Confidential Information. Any right to receiving or keeping
any portion of the Severance Payment is further conditioned on Executive’s
continued compliance with the Proprietary Information and Inventions Agreement
and not otherwise misusing any Company confidential, proprietary or trade secret
information.

 

For purposes of this Agreement, “Termination by the Company Without Cause” shall
include but shall not be limited to the following circumstances: (a) Executive’s
death; or (b) Executive’s Disability, which shall be deemed to have occurred
when in the good faith judgment of the Board, Executive becomes physically or
mentally incapacitated and is therefore unable for a period of four (4)
consecutive months or for an aggregate of six (6) months in any twelve (12)
consecutive month period to perform Executive’s duties (such incapacity is
referred to herein as “Disability”). The Company will also comply with any
applicable federal and state disability and leave laws.

 

For purposes of this Section 9 of the Agreement, Executive shall be entitled to
terminate the employment for “Good Reason” by written notice to the Company of
such termination within sixty (60) days after any of the following events occur:
(a) a material diminution occurs in Executive’s title or duties as Chief
Financial Officer, or (b) the Company requires that Executive change his current
primary residence without giving Executive at least nine (9) months advance
notice, or without a reasonable increase in Executive’s compensation
commensurate with the increased cost of living in the new locale to which the
Company has requested Executive to relocate, or without providing reasonable
relocation benefits to make Executive whole for all reasonable costs relative to
the requirement that he relocate his family residence to elsewhere. If any such
events occur, then Executive shall be deemed to have been constructively
discharged and Executive shall have the right to terminate his employment for
Good Reason and receive the severance benefits described in this Agreement;
provided, that Executive notifies the Company of his election to terminate the
employment for Good Reason within sixty (60) days following any such event and
the Company has not cured such event within ten (10) business days after the
Company receives such notification.

 



5 

 

 

10. Non-Solicitation.

 

(a) During the Restricted Period (as defined below), Executive shall not,
whether on Executive’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly:

 

(i) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates;

 

(ii) hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one (1) year prior to or after, the termination of Executive’s employment with
the Company;

 

(iii) solicit or encourage any person that serves as a contractor or consultant
of the Company or its affiliates to discontinue providing services to the
Company or any affiliate of the Company;

 

(iv) call on, solicit or service any customer or client of the Company or its
affiliates with the intent of selling or attempting to sell any service or
product the same or substantially similar to the services or products sold by
the Company or its affiliates; or

 

(v) in any way materially interfere with the relationship between the Company or
its affiliates and any customer, supplier, licensee or other business relation
(or any prospective customer, supplier, licensee or other business relationship)
of the Company or any of its affiliates (including, without limitation, by
making any negative or disparaging statements or communications regarding the
Company, any of its affiliates or any of their operations, officers, directors
or investors).

 

(b) For purposes of this Agreement, “Restricted Period” shall mean the period
commencing on the Effective Date and ending twelve (12) months following the
termination of Executive’s employment with the Company for any reason.

 

11. Non-Competition. During the Restricted Period, Executive shall not (without
the express written agreement of the Company), whether on Executive’s own behalf
or on behalf of or in conjunction with any other person or entity, directly or
indirectly whether as owner, partner, investor, consultant, agent, executive,
co-venturer or otherwise (other than through ownership of publicly-traded
capital stock of a corporation which represents less than two percent (2%) of
the outstanding capital stock of such corporation), (i) compete with the Company
or any parent, subsidiary or affiliate hereof in any business activities
relating to the data storage industry in any state in the United States which
the Company or any parent, subsidiary or affiliate thereof conducts business or
sells products or services relating to the data storage industry, or (ii)
undertake any planning for any business competitive with the Company or any
parent, subsidiary or affiliate thereof relating to the data storage industry in
any state in the United States which the Company or any parent, subsidiary or
affiliate thereof conducts such business or sells such products or services.

 



6 

 

 

12. Enforcement and Specific Performance.

 

(a) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in Sections 10 and 11 to be
reasonable, if a final judicial determination is made by an arbitrator or court
of competent jurisdiction that the time or territory or any other restriction
contained in Sections 10 and 11 is an unenforceable restriction against
Executive, the provisions of Section 10 and 11 shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction or arbitrator
finds that any restriction contained in this Agreement is unenforceable, and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any of the other restrictions contained
herein or any other provision of this Agreement.

 

(b) The existence of any claim or cause of action by Executive against the
Company or any of its affiliates, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by the Company of
the provisions of Sections 10, 11 or 12, which Sections will be enforceable
notwithstanding the existence of any breach by the Company. Notwithstanding the
foregoing, Executive will not be prohibited from pursuing such claims or causes
of action against the Company. Executive consents to the Company notifying any
future employer of Executive’s obligations under Sections 10, 11 and 12 of this
Agreement and Company agrees to provide Executive copies of any such written
notices contemporaneously with any such transmittal to others.

 

(c) In the event of an alleged breach or violation by Executive of Sections 10
or 11, the Restricted Period will be tolled until such breach or violation has
been duly cured.

 

(d) The non-prevailing party to any action or proceeding to enforce any
provision of this Agreement or to obtain damages as a result of a breach of this
Agreement or to enjoin any breach of this Agreement shall reimburse the
prevailing party for any and all reasonable costs and expenses (including
attorneys’ fees) incurred by the prevailing party in connection with such action
or proceeding.

 

(e) Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Sections 10 or 11 would
be inadequate and the Company would suffer irreparable damages as a result of
such breach or threatened breach. In recognition of this fact, Executive agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, the Company shall be entitled to equitable relief in the form
of specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy that may then be available under the
laws of the State of California.

 



7 

 

 

13. Proprietary Information and Inventions Agreement. Executive will be
required, as a condition of employment with the Company, to sign the Company’s
Proprietary Information and Inventions Agreement, a copy of which is attached
hereto as Exhibit A.

 

14. Miscellaneous.

 

(a) Tax Matters. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. Executive is encouraged to obtain his own tax
advice regarding his compensation from the Company. Executive agrees that the
Company does not have a duty to design its compensation policies in a manner
that minimizes Executive’s tax liabilities, and Executive shall not make any
claim against the Company or the Board related to tax liabilities arising from
his compensation hereunder.

 

(b) Governing Law; Arbitration.

 

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas or applicable federal law, except
that the Federal Arbitration Act shall govern the arbitration clauses of this
Agreement.

 

(ii) Arbitration of all Disputes. All complaints, causes of action, disputes,
claims or controversies (“claims”) between Executive and Company, including any
past, present, or future claims, whether or not arising out of Executive’s
employment (or its termination), that the Company may have against Executive or
that Executive may have against any the Company or its officers, directors,
employees or agents, parent, subsidiary affiliated entities, or successors and
assigns of any of them, will be resolved through binding arbitration. The claims
covered by this arbitration agreement include all disputes that the Company or
Executive could otherwise pursue in state or federal court including, but not
limited to, claims based on any state, federal, or local statute, regulation or
ordinance (including claims for employment discrimination, retaliation or
harassment, claims for unpaid wages or violation of state or federal wage and
hour laws), as well as common law claims (including claims for breach of
contract or breach of the implied covenant of good faith and fair dealing,
wrongful discharge, defamation, misrepresentation, fraud, and infliction of
emotional distress).

 

The following claims are not subject to arbitration under this Agreement: (1)
claims for workers’ compensation benefits, state disability benefits, state
unemployment benefits; (2) administrative charges filed with a federal, state or
local government office or agency, such as the Equal Employment Opportunity
Commission or any comparable state anti-discrimination agency, or the National
Labor Relations Board; and (3) any claims that, as a matter of law, cannot
legally be subject to arbitration. Nothing in these provisions shall preclude
either Executive or the Company from seeking temporary or injunctive relief in a
court prior to determining the claim in arbitration.

 



8 

 

 

To the maximum extent permitted by law, Executive hereby waives any right to
bring on behalf of persons other than Executive, or to otherwise participate
with other persons in, any class, collective or representative action (i.e., a
type of lawsuit in which one or several persons sue on behalf of a larger group
of persons).

 

The arbitration shall be conducted by a single neutral arbitrator in accordance
with the then-current Employment Arbitration and Mediation Procedures of the
American Arbitration Association (“AAA”), which can be viewed at
http://www.adr.org/employment. The Company will provide Executive with a copy of
these rules upon request. The arbitration shall take place in the county of the
state in which Executive is or was last employed by the Company, with the
understanding the such location is currently Austin, Texas. The Company will pay
the arbitrator’s fee and will bear all administrative charges by AAA. All
parties shall be entitled to engage in reasonable pre-hearing discovery to
obtain information to prosecute or defend the asserted claims. Any disputes
between the parties regarding the nature or scope of discovery shall be decided
by the arbitrator. The arbitrator shall hear and issue a reasoned written ruling
upon any dispositive motions brought by either party, including but not limited
to, motions for summary judgment or summary adjudication of issues.

 

After the hearing, the arbitrator shall issue a reasoned written decision
setting forth the award, if any, and explaining the basis therefore. The
arbitrator shall have the power to award any type of relief that would be
available in court. The arbitrator’s award shall be final and binding upon the
parties and may be entered as a judgment in any court of competent jurisdiction.
In the event of any conflict in the arbitration procedures set forth in this
Agreement and the AAA rules specified above, the AAA rules shall control.

 

Notwithstanding the foregoing, and regardless of what is provided by AAA’s
rules, to the extent that it is legally permissible to do so, the arbitrator
will not have authority or jurisdiction to consolidate claims of different
employees into one proceeding, nor shall the arbitrator have authority or
jurisdiction to hear the arbitration as a class action. As noted above,
Executive has waived any right to bring any class, collective or representative
action. To the extent that the class, collective or representative action waiver
described above is not enforceable, the issue of whether to certify any alleged
or putative class for a class action proceeding must be decided by a court of
competent jurisdiction. The arbitrator will not have authority or jurisdiction
to decide class certification, collective or representative action issues. Until
any class certification, collective, or representative action issues are decide
by the court, all arbitration proceedings shall be stayed, and the arbitrator
shall take no action with respect to the matter. However, once any issues
regarding class certification, collective, or representative action have been
decided by the court, the arbitrator will have authority to decide the
substantive claims.

 

This arbitration provision is governed by the Federal Arbitration Act (9 U.S.C.
§ 1 et seq) and evidences a transaction involving commerce. If the Federal
Arbitration Act is held not to apply, the arbitration law of the State of Texas
shall apply. We intend that this Agreement be limited to those claims that may
legally be subject to a pre-dispute arbitration agreement under applicable law.
A court or arbitrator construing this Agreement may therefore modify or
interpret it to render it enforceable.

 



9 

 

 

(c) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and those
incorporated herein.

 

(d) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

(e) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

(f) Assignment. This Agreement and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force or effect. This Agreement may be
assigned by the Company to a person or entity that is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Any assignment of this Agreement by the Company or Executive shall not
release the Company or Executive, respectively, of its or his obligations under
this Agreement.

 

(g) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

(h) Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
or Parent and/or their affiliates regarding the terms and conditions of
Executive’s employment with the Company and/or its affiliates.

 

(i) Corporate Opportunities. Executive will submit to the Company all business,
commercial and investment opportunities or offers presented to Executive or of
which Executive becomes aware which relate to the businesses of the Company or
its subsidiaries as such businesses of the Company or its subsidiaries exist at
any time during the period in which Executive is employed by the Company
(“Corporate Opportunities”). Unless approved by the Board or the Chief Executive
Officer or Interim Chief Executive Officer of the Company, Executive will not
accept or pursue, directly or indirectly, any Corporate Opportunities on
Executive’s own behalf.

 

(j) Counterparts. This Agreement may be executed by facsimile or PDF signature
and in two (2) or more counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 



10 

 

 

 

(k) Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) he has entered into this Agreement of his own free will for no
consideration other than as referred to herein, (ii) the execution, delivery and
performance of this Agreement by Executive does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which Executive is
bound, (iii) Executive is not a party to or bound by any employment,
non-competition, confidentiality or other similar agreement with any other
Person except prior employers, and Executive represents and warrants that none
of said prior agreements prohibit or in any way interfere with Executive’s
performance under this Agreement, and (iv) upon the execution and delivery of
this Agreement by the Company, this Agreement will be the valid and binding
obligation of Executive, enforceable in accordance with its terms. Executive
hereby acknowledges and represents that Executive has had the opportunity to
consult with independent legal counsel regarding Executive’s rights and
obligations under this Agreement and that Executive fully understands the terms
and conditions contained herein, and that the parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

IMATION CORP.


 




By: /s/ Robert B. Fernander   Name: Robert B. Fernander   Title: Interim Chief
Executive Officer               /s/ Danny Zheng   Danny Zheng  




 

 

12 

 

  

Exhibit A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

The following confirms my agreement with Imation Corp. (“Company”) and I, Danny
Zheng, that is a material part of the consideration for my employment by
Company:

 

1. I have not entered into, and I agree I will not enter into, any agreement
either written or oral in conflict with this Agreement or my employment with
Company. I will not violate any agreement with or rights of any third party or,
except as expressly authorized by Company in writing hereafter, use or disclose
my own or any third party’s confidential information or intellectual property
when acting within the scope of my employment or otherwise on behalf of Company.
Further, I have not retained anything containing any confidential information of
a prior employer or other third party, whether or not created by me.

 

2. Company shall own all right, title and interest (including all intellectual
property rights of any sort throughout the world) relating to any and all
inventions, works of authorship, designs, know-how, ideas and information made
or conceived or reduced to practice, in whole or in part, by me in connection
with my employment with Company to and only to the fullest extent allowed by law
(“Inventions”) and I will promptly disclose all Inventions to Company. This
provisions in this Agreement requiring you to assign, or offer to assign, any of
your rights in an Invention shall not apply to an Invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:
(A) Relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or (B) Result from any work performed by the you for
Company. Without disclosing any third party confidential information, I will
disclose anything I believe is excluded by this Agreement so that the Company
can make an independent assessment. I hereby make all assignments necessary to
accomplish the foregoing. I shall assist Company, at Company’s expense, to
further evidence, record and perfect such assignments, and to perfect, obtain,
maintain, enforce, and defend any rights specified to be so owned or assigned. I
irrevocably designate and appoint Company as my agent and attorney-in-fact,
coupled with an interest and with full power of substitution; to act for and in
my behalf to execute and file any document and to do all other lawfully
permitted acts to further the purposes of the foregoing. If I wish to clarify
anything created by me prior to my employment that relates to Company’s actual
or proposed business, I have listed it on the attached disclosure in a manner
that does not violate any third party rights or disclose any confidential
information. Without limiting the above or Company’s other rights and remedies,
if, when acting within the scope of my employment or otherwise on behalf of
Company, I use or disclose my own or any third party’s confidential information
or intellectual property (or if any Invention cannot be fully made, used,
reproduced, or distributed without using or violating the foregoing), Company
will have and I hereby grant Company a perpetual, irrevocable, worldwide,
royalty-free, fully paid-up, non-exclusive, sublicensable right and license to
exploit and exercise all such confidential information and intellectual property
rights.

 



13 

 

 

3. To the extent allowed by law, the foregoing paragraph includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights,” “artist’s rights,” “droit moral,” or
the like (collectively “Moral Rights”). To the extent I retain any such Moral
Rights under applicable law, I hereby ratify and consent to any action that may
be taken with respect to such Moral Rights by or authorized by Company and agree
not to assert any Moral Rights with respect thereto. I will confirm any such
ratifications, consents and agreements from time to time as requested by
Company.

 

4. I agree that all Inventions and all other business, technical and financial
information (including, without limitation, the identity of and information
relating to customers or employees) I develop, learn or obtain during the my
employment that relate to Company or the business or demonstrably anticipated
business of Company or that are received by or for Company in confidence,
constitute “Proprietary Information.” I will hold in confidence and not disclose
or, except within the scope of my employment, use any Proprietary Information.
Upon termination of my employment, I will promptly return to Company all items
containing or embodying Proprietary Information (including all copies), except
that I may keep my personal copies of (i) my compensation records,
(ii) materials distributed to shareholders or Directors generally (to the extent
I remain a Director) and (iii) this Agreement. I also recognize and agree that I
have no expectation of privacy with respect to Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored computer files, email messages and voice messages) and that my activity
and any files or messages on or using any of those systems may be monitored at
any time without notice.

 

5. I agree that my obligations under this Agreement shall continue in effect
after termination of my employment, regardless whether such termination is
voluntary or involuntary on my part, and that Company is entitled to communicate
my obligations under this Agreement to any future employer or potential employer
of mine, provided that I receive a copy of such communications in a timely
manner.

 

6. This Agreement is fully assignable and transferable by Company, but any
purported assignment or transfer by me is void. I also understand that any
breach of this Agreement will cause irreparable harm to Company for which
damages would not be an adequate remedy, and, therefore, Company will be
entitled to injunctive relief with respect thereto in addition to any other
remedies and without any requirement to post bond.

 

I HAVE READ THIS PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT CAREFULLY AND
I UNDERSTAND AND ACCEPT THE OBLIGATIONS WHICH IT IMPOSES UPON ME WITHOUT
RESERVATION.

 



April 26, 2016   /s/ Danny Zheng       Danny Zheng   Accepted and Agreed to:    
          IMATION CORP.                  /s/ Robert B. Fernander       By:
Robert B. Fernander       Title: Interim Chief Executive Officer      



 

 

 





14 

 

  

Disclosure of Inventions

 

 

        Title            Date    Identifying Number
or Brief Description      

 

  

 

 

X No inventions or improvements

 



         Additional Sheets Attached





 





  

Signature of Employee: /s/ Danny Zheng

 

Print Name of Employee: Danny Zheng

 

Date: April 26, 2016

 

 

15 



 